Exhibit 10.25

2015

Real Estate Services

Incentive Compensation Plan

 

I. Background

WCI Communities, Inc. (the “Company” or “WCI”) has established an incentive
compensation plan for the Real Estate Services (“RES”) business line as set
forth below (the “RES - ICP” or “Plan”) to incentivize certain key managers and
participants to focus on critical business plan objectives for the period
commencing January 1, 2015 through December 31, 2015. The Plan is a sub-plan
established under the WCI Communities, Inc. Senior Executive Incentive Bonus
Plan approved by the Board of Directors of the Company on June 14, 2013 and
approved by the stockholders of the Company on July 9, 2013 (the “Senior
Executive Bonus Plan”), to the extent that it applies to “covered employees” (as
defined in Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

II. RES - ICP Structure

The RES - ICP is split into two (2) components: a) Operating (“Operating
Component”) (67%) and b) Growth (“Growth Component”) (33%). In the Operating
Component of the Plan, payment of incentive bonuses under the RES - ICP is
independently conditioned upon the achievement of the “EBITDA Financial
Objective”. In the Growth Component of the Plan, payment of incentive bonuses
under the RES - ICP is conditioned upon the achievement of the “Net GCI
Recruited Financial Objective”. The EBITDA Financial Objective and the Net GCI
Recruited Financial Objective are described herein, collectively, as the
“Financial Objectives”. A bonus pool created for each component calculated as a
percentage of EBITDA achieved; 8% for the Operating component and 4% for the
Growth component. If actual performance with respect to a Financial Objective is
below Threshold as set forth on Appendix A, there will be no RES - ICP bonus
payout with respect to such Financial Objective. There is no cap with respect to
these Financial Objectives.

The Financial Objectives in this Incentive Plan will carry the following
weighting as it relates to payment under the RES - ICP:

 

•       EBITDA Financial Objective

  67 % 

•       Net GCI Recruited Financial Objective

  33 % 

Total:

  100 % 

For purposes of this plan, the EBITDA calculation is determined as Operating
Margin before Depreciation, WCI Communities, Inc. Allocations and Eliminations.
Impairments taken in the calendar year 2015 shall be included in the EBITDA
Financial Objective calculation, but such calculation may be neutralized for
impairments at the sole discretion of the President & CEO of WCI Communities,
Inc. based upon facts and circumstances as is deemed appropriate. Exclusion

 

1



--------------------------------------------------------------------------------

of any other extraordinary items will be at the discretion of the President &
CEO of WCI Communities, Inc.

For purposes of this plan, the Net GCI Recruited calculation is determined based
on 1) the gross commission income of any agents hired during the year generated
by such agents during the previous 12 months prior to hire date or during the
prior calendar year, less 2) gross commission income of any agents terminated
during the year generated by such agents during the previous 12 months prior to
termination date.

 

III. Participation

The initial participants of the Plan will be key managers and employees of the
Real Estate Services division selected by the RES President & CEO and approved
by the WCI Communities, Inc. President & CEO, but the number of participants in
the RES - ICP may vary as a result of new hires, terminations, or otherwise as
provided in the next paragraph below (the “RES - ICP Participants”). Except with
respect to replacement and new RES - ICP Participants determined by the RES
President & CEO as described below, the Target RES - ICP bonus for each RES -
ICP Participant shall be determined by the RES President & CEO and approved by
the WCI Communities, Inc. President & CEO. The combined threshold, target and
maximum RES - ICP bonuses for all of the RES - ICP Participants will not exceed
12 % of EBITDA stated on an annualized basis. The list of the initial RES - ICP
Participants and Target RES - ICP bonuses has been approved by the WCI
Communities, Inc. President & CEO.

Provided that the combined threshold, target and maximum RES - ICP bonuses for
all of the RES - ICP Participants do not exceed the amounts set forth in the
preceding sentence, the RES President & CEO will have the discretion and
authority, to: (i) adjust or reallocate individual target bonus amounts at any
time up to a maximum of $10,000 per individual but only one time for each RES -
ICP Participant before finalizing the bonus payments, and (ii) replace or add
RES - ICP Participants in the normal course of business (i.e., resulting from a
termination (with or without Cause (as such term is defined in the sole
discretion of WCI Communities, Inc. President & CEO)), voluntary termination,
new hire, promotion, or transfer, etc.).

 

IV. RES - ICP Vesting and Payment

As outlined below, RES division management will provide the WCI Communities,
Inc. President & CEO with a calculation supported by relevant backup information
for each Financial Objective, as well as a certification signed by the RES
President & CEO and CFO as to the division’s achievement under each Financial
Objective (the “RES - ICP Documentation”). The presented RES - ICP Documentation
shall include any items of an unusual or nonrecurring nature which may affect
the calculation of each Financial Objective.

Management shall prepare and present to the WCI Communities, Inc. President &
CEO the RES - ICP Documentation required for payment of the Financial
Objectives, no later than February 28, 2016. Any bonuses with respect to these
Financial Objectives will be reviewed and approved by the WCI Communities, Inc.
President & CEO and payment made during calendar year 2016 no later than
March 15, 2016. Without limiting the Company’s rights under Section 5 of the
Senior Executive Bonus Plan, the Company retains the right to recover any monies
paid to RES

 

2



--------------------------------------------------------------------------------

- ICP Participants under these Financial Objectives to the extent that the
subsequent audited financial statements demonstrate such monies as not earned
under the Plan.

The WCI Communities, Inc. President & CEO shall make final determinations with
respect to all bonus payments under the components of this Plan.

In the event that prior to December 31, 2015 an RES - ICP Participant dies, then
the RES - ICP bonus shall vest for such RES - ICP Participant and shall be
prorated based upon such RES - ICP Participant’s number of completed full
calendar months of active employment by the Company during calendar year 2015
through the date of his or her death and shall be paid at the same time that RES
- ICP bonuses are otherwise paid to RES - ICP Participants under the RES - ICP.

In the event that prior to December 31, 2015 the Company terminates the
employment of an RES - ICP Participant following such RES - ICP Participant’s
permanent disability (as defined below), then the RES - ICP bonus shall vest for
such RES - ICP Participant and shall be prorated based upon such RES - ICP
Participant’s number of completed full calendar months of active employment by
the Company during calendar year 2015 through the date of such termination and
shall be paid at the same time that RES - ICP bonuses are otherwise paid to RES
- ICP Participants under the RES - ICP. For purposes of the RES - ICP, the
determination of “permanent disability” shall be made by the WCI Communities,
Inc. President & CEO.

In the event that on or prior to December 31, 2015 the employment of an RES -
ICP Participant is terminated by the Company with or without Cause, or an RES -
ICP Participant voluntarily terminates his or her employment, and neither of the
two immediately preceding paragraphs applies, bonus eligibility under the RES -
ICP for said RES - ICP Participant shall be forfeited.

For clarification purposes, in the event an RES - ICP bonus award for an RES -
ICP Participant vests on December 31, 2015, and subsequent to that date (but
prior to the pay-out date for such bonus award), such RES - ICP Participant’s
employment with the Company terminates for any reason other than (a) for Cause
or (b) voluntary resignation, then in such event the RES - ICP Participant shall
be entitled to receive such bonus, and shall be paid such bonus at the same time
that bonuses are otherwise paid under the RES - ICP in accordance with the Plan,
and if such termination is by the Company for Cause or due to voluntary
resignation, such bonus award will be forfeited.

If, at any time on or before December 31, 2015, a “change in control event” (as
defined below) occurs with respect to the Company AND as a result of such change
in control event (a) the employment of an RES - ICP Participant is terminated by
the Company without Cause, OR (b) an RES - ICP Participant is “demoted” (as
defined below) and such RES - ICP Participant thereafter terminates his or her
employment with the Company (a “CIC Termination Event”), then such RES - ICP
Participant’s RES - ICP bonus shall immediately vest as of the date of such CIC
Termination Event, and shall be paid within 30 days after the date of such CIC
Termination Event at the greater of the: (i) the full 12 month Target bonus per
Appendix A for each Financial Objective, or (ii) the full 12 month bonus that
would be payable based upon the actual results through the date of the CIC
Termination Event. For purposes of the RES - ICP, an RES - ICP Participant shall
be deemed

 

3



--------------------------------------------------------------------------------

to have been “demoted” if prior to December 31, 2015 (a) the RES - ICP
Participant’s base salary is reduced (excluding any such reduction that affects
all WCI employees generally), or (b) there has been a material change in the RES
- ICP Participant’s title, duties or responsibilities. For purposes of this RES
- ICP, a “change in control event” shall have the same meaning as used in
Treasury Regulation Section 1.409A-3(i) (5), except that the reference to a
change in effective control of a company which occurs when a person or group
acquires (during a 12 month period) “30%” or more of the total voting power of a
company’s stock, shall be changed to “50%” or more of the total voting power of
the Company’s stock. A termination of employment shall not be deemed to have
occurred for purposes of this paragraph unless such termination is a “separation
of service” within the meaning of Section 409A of the Code.

Notwithstanding anything to the contrary in the RES - ICP, if an RES - ICP
Participant is party to an effective employment agreement with the Company, and
there is a conflict between the terms of the RES - ICP and such employment
agreement, the terms and provisions of such employment agreement shall control.

 

V. RES - ICP Ratification & Approval; Administration

The WCI Communities, Inc. President & CEO will have the responsibility for
administering, operating and interpreting the Plan in accordance with its terms
and conditions. The WCI Communities, Inc. President & CEO will have all powers
necessary or appropriate to administer and operate the Plan. The WCI
Communities, Inc. President & CEO will have full discretionary authority in all
matters related to the discharge of his responsibilities, and the exercise of
his authorities and powers, under the Plan. All interpretations, constructions,
determinations, decisions and actions of the WCI Communities, Inc. President &
CEO in relation to the Plan will be final, binding and conclusive on all RES -
ICP Participants and all other persons. The WCI Communities, Inc. President &
CEO may delegate all or any part of his responsibilities and powers under this
Article V to any person or persons selected by him.

Notwithstanding anything to the contrary herein, to the extent the Plan applies
to “covered employees” (as defined in Section 162(m) of the Code), the Plan
shall, with respect to such “covered employees” (as defined in Section 162(m) of
the Code), be solely administered by the Compensation Committee of the Board of
Directors of the Company and all references to the WCI Communities, Inc.
President & CEO in his capacity as the administrator of the Plan shall be deemed
to refer to the Committee.

 

VI. Miscellaneous

A. The adoption and maintenance of the Plan shall not be deemed to be a contract
of employment or service between the Company or any of its affiliates and any
RES - ICP Participant. Nothing in the Plan and no amount payable under the Plan
will give any RES - ICP Participant a right to continue to be an employee of the
Company or any of its affiliates or in any other way affect the right of the
Company or any of its affiliates to terminate the employment of any RES - ICP
Participant at any time, for any reason or no reason, with or without cause or
notice. No RES - ICP Participant or other person shall have any rights or claims
in relation to the Plan except in accordance with the provisions of the Plan.

 

4



--------------------------------------------------------------------------------

B. To the extent that any person acquires a right to receive payments from the
Company under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. The Plan is “unfunded” and all
payments provided for under the Plan shall be paid in cash from the general
funds of the Company. No RES - ICP Participant shall have any interest in any
specific asset of the Company as a result of the Plan. Nothing contained in the
Plan and no action taken pursuant to the provisions of the Plan shall create or
be construed to create a trust of any kind, or a fiduciary relationship among
the Company, the WCI Communities, Inc. President & CEO, the RES President & CEO
and any RES - ICP Participant or any other person.

C. Any liability of the Company to any employee of the Company in relation to
the Plan shall be based solely upon contractual obligations created by the Plan.
None of the Company, the WCI Communities, Inc. President & CEO, the RES
President & CEO or any other person participating in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability to any party for any action taken or not
taken in connection with the Plan, except as may expressly be provided by
statute. None of the Company, the WCI Communities, Inc. President & CEO or any
such other person shall be liable to any RES - ICP Participant or any other
person as to any tax consequence expected, but not realized, by any such RES -
ICP Participant or other person in relation to participation in the Plan.

D. No amount payable at any time under the Plan shall be subject in any manner
to alienation, sale, transfer, assignment, pledge, attachment, or encumbrance of
any kind.

E. Any payment or other distribution under the Plan may be reduced by any amount
(including employment taxes) required to be withheld by the Company or any of
its affiliates with respect thereto under any applicable law, rule, regulation,
order or other requirement of any governmental authority, and the Company and
its affiliates may cause to be made, as a condition precedent to any payment
under the Plan, appropriate arrangements with any RES - ICP Participant for the
satisfaction of any such taxes. In addition, the Company and its affiliates
shall have full authority to withhold any taxes (including employment taxes)
applicable to amounts payable hereunder from other compensation owing to any
such RES - ICP Participant other than pursuant to the Plan, to the extent
permitted by applicable law.

F. The Plan and all rights hereunder shall be governed by and construed and
interpreted according to the laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.

G. The WCI Communities, Inc. President & CEO, at any time and with or without
prior notice, may amend, suspend or terminate the Plan, and each such amendment,
suspension or termination shall be binding upon the Company, all RES - ICP
Participants and all other persons, provided, however, that no amendment,
suspension or termination of the Plan shall materially and adversely affect the
rights of any RES - ICP Participant without such RES - ICP Participant’s prior
written consent, except such an amendment made to cause the Plan to comply with
applicable law, tax rules or accounting rules.

H. The Company intends that bonus payments provided for in the Plan either be
exempt from Section 409A of the Code or be provided in a manner that complies
with the

 

5



--------------------------------------------------------------------------------

provisions of Section 409A of the Code and the Plan shall be interpreted and
construed in a manner consistent with such intent. Notwithstanding any provision
of the Plan to the contrary, in the event that following the date of adoption of
the Plan the Company determines that any provision of the Plan could otherwise
cause any person to be subject to the penalty taxes imposed under Section 409A
of the Code, the Company may adopt such amendments to the Plan or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Company determines are
necessary or appropriate to comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance and thereby avoid the
application of any penalty taxes under Section 409A of the Code. Notwithstanding
anything herein to the contrary, in no event shall any liability for failure to
comply with the requirements of Section 409A of the Code be transferred from an
RES - ICP Participant or any other person to the Company or any of its
affiliates, employees or agents pursuant to the terms of the Plan or otherwise.

I. This Plan shall be administered consistent with the provisions of the Senior
Executive Bonus Plan and in the event of any conflict between the terms of this
Plan and the terms of the Senior Executive Bonus Plan, the terms of the Senior
Executive Bonus Plan shall control. For the avoidance of doubt, the bonus awards
paid under this Plan constitute bonuses payable pursuant to the last sentence of
Section 4(b) of the Senior Executive Bonus Plan. Nothing in this Plan shall be
deemed to constitute a “material modification” (within the meaning of Treasury
Regulation Section 1.162-27(h)(1)(iii)) of the Senior Executive Bonus Plan and
this Plan shall be interpreted accordingly.

J. For purposes of this Plan, “Cause” (i) shall have meaning given to such term
in any employment agreement with the Company to which the Participant is a party
(a “Cause Agreement”); or (ii) in the absence of an applicable Cause Agreement,
shall mean that the Participant: (1) has committed any felony or any other act
involving fraud, theft, misappropriation, dishonesty, or embezzlement; (2) has
committed intentional acts that materially impair the goodwill or business of
the Company or cause material damage to its property, goodwill, or business;
(3) has refused to, or willfully failed to, perform his or her material duties,
which refusal or failure continues for a period of fourteen (14) days following
notice thereof by the Company to the Participant; or (4) has violated any
written Company policies or procedures, which violation is not cured, to the
extent susceptible to cure, within fourteen (14) days after the Company has
given written notice to the Participant describing such violation. For purposes
of clause (ii) above, any voluntary termination by the Participant in
anticipation of a termination by the Company for Cause shall be deemed a
termination by the Company for Cause.

 

6



--------------------------------------------------------------------------------

Appendix A

2015 ICP Payout Grid

WCI Communities

Real Estate Services

The 2015 RES-ICP Plan is split 67/33 in two components; Operating and Growth

 

2015 EBITDA Plan*   $6,428,702   

Description

   Plan      Threshold %     Weight     EBITDA %     Target      Threshold     
Max  

Operating

                 

1) EBITDA

   $ 6,428,702         80 %      67 %      8 %    $ 514,296       $ 411,437   
     No Cap   

Growth

                 

2) Net GCI Recruited

   $ 2,838,294         100 %      33 %      4 %      257,148       $ 257,148   
     No Cap      

 

 

    

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

 

Total

  100 %    12 %  $ 771,444    $ 668,585      No Cap           

 

 

   

 

 

   

 

 

    

 

 

    

 

 

 

* EBITDA Plan excluding budgeted ICP Bonus plus benefits.